—Appeal by the People from an order of the County Court, Westchester County *448(Angiolillo, J.), entered November 18, 1994, which modified the defendant’s sentence of imprisonment, imposed pursuant to Penal Law § 60.01 (2) (d), as a condition of his probation.
Ordered that the appeal is dismissed.
Penal Law § 60.01 (2) (d) expressly states, in relevant part, that a sentencing court may impose a sentence of imprisonment to be served concurrently with, and as "a condition of’, a term of probation. Inasmuch as the sentence of imprisonment imposed here constituted a condition of probation, the court possessed the authority to modify that condition (CPL 410.20; Penal Law § 65.00 [2]). Moreover, since the People do not possess the right to appeal from an order lawfully modifying a condition of probation pursuant to CPL 410.20, the appeal must be dismissed (see, CPL 450.20, 450.30 [2], [3]). Bracken, J. P., Rosenblatt, Miller and Krausman, JJ., concur.